                 Case 2:19-cv-01136-JLR Document 1-1 Filed 07/23/19 Page 1 of 3




     1
     2
     3
     4
     5

     6
                                           SUPERIOR COURT OF WASHINGTON
     7                                        IN AND FOR KING COUNTY
 8        NINA VARGHIS, individual,                              )
 9                                                  Plaintiff,       NO.    18-2-270 1 1-1 SEA
                                                                 )
10               V.                                              )   COMPLAINT FOR PERSONAL INJURY
                                                                 )
11        APPLE INC., a California corporation,                  )
                                                                 )
12                                               Defendant.      )
13
14       Plaintiff states:
15
                              The above-entitled court properly has jurisdiction over this cause.
16
                              Plaintiff Nina Varghis is a resident of King County, Washington.
17
18                            Defendant APPLE INC. is a California corporation doing business in Washington

19       State. It is subject to the jurisdiction of the above-entitled court.

20                            On or about November 26, 2015, an Apple laptop's battery owned by Plaintiff
21       vented causing Plaintiff personal injuries. It is a "manufacturer" and "product seller" as those
22
         terms are defined by Chapter 7.72 RCW. At all times relevant it was doing business in the State
23
         of Washington. It is subject to the jurisdiction of the above-entitled court.
24
                              The subject laptop battery was defectively designed, manufactured, sold or
25
26       maintained in that there are reasonable safer alternative designs and because the performance of


         COMPLAINT    -   I                                                      LOPEZ & FANTEL
                                                                              2292 W. Commodore \Vay, Suite 200
                                                                                       Seattle, WA 98199
                                                                                         206.322.5200
                Case 2:19-cv-01136-JLR Document 1-1 Filed 07/23/19 Page 2 of 3




     1    the battery did not meet consumer expectation of safety in violation of RCW 7.72.030(1)(a) and
     2    RCW 7.72.030(3).
     3
                 6.      The subject laptop battery was defectively designed, manufactured, sold or
 4
          maintained because there were no premanufacurer or post manufacturer warnings in violation of
     5
          RCW 7.72.030(b) and RCW 7.72.030(c).
 6

 7               7.     Plaintiffis injuries were the direct and proximate result of the defects described

 8       above as well as Defendant's negligence.

 9              8.      As a direct and proximate result of the negligence, defects and violations of
10
         Chapter 7.72 RCW described above, Plaintiff has suffered, and in the future will suffer, injury,
11
         including but not limited to, physical injury, financial loss, pain and suffering, mental anguish,
12
      emotional distress, medical costs and expenses, and other damages to be identified and proved at
13
14 I trial.

15              WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

16              1.      For general damages suffered to date and in the future;
17              2.      For medical costs and expenses incurred to date and in the future;
18
                3.      For financial loss suffered to date and in the future;
19
                4.      For additional foreseeable costs and expenses incurred to date and in the future;
20
                5.      For costs and disbursements herein to be taxed; and
21

22              6.      For such other and further relief as the court may deem just and appropriate.

23              9.      The incident described in paragraph 4 was directly and proximately caused by the

24       negligence of Defendant.
25

26

         COMPLArNT -2                                                       LOPEZ & FANTEL
                                                                         2292 W. Commodore Way, Suite 200
                                                                                  Seattle, WA 98199
                                                                                    206.322.5200
                Case 2:19-cv-01136-JLR Document 1-1 Filed 07/23/19 Page 3 of 3




     1
                DATED this2-Say of October, 2018.
     2
     3                                              LOPEZ & FANTEL, INC. P.S.
     4
     5                                                / //t /(
                                                    Cr1 A. TayloytopeA WSBA No. 6215
 6                                                  Of Attorneys for Plaintiff

 7
 8
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

         COMPLAINT -3                                            LOPEZ & FANTEL
                                                             2292 W. Commodore Way, Suite 200
                                                                      Seattle, WA 98199
                                                                        206.322.5200
